CARTER, Judge,
concurs.
In Louisiana, intermediate appellate courts have the constitutional duty- to review both law and faets in most civil cases. LSA-Const. art. 5, sec. 10(B). I believe that the result reached by the majority in the instant ease is correct. However, I have considerable reservation about the majority’s application of the manifest error standard of review in this case in light of the Louisiana Supreme Court’s decisions in Rosell v. Esco, 549 So.2d 840 (La.1989) and Lirette v. State Farm Insurance Company, 563 So.2d 850 (La.1990).